Citation Nr: 1629372	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board remanded this matter in August 2014 to schedule a Board hearing.  Such hearing was held in August 2015 and the transcript of this hearing is of record in VACOLS.  


FINDING OF FACT

The evidence shows that the Veteran currently has chronic back pain and has been treated for recurrent back strains/and sprains following a skiing injury to the back in 1984.  There is medical evidence linking the current back complaints to the 1984 injury.   


CONCLUSION OF LAW

The criteria for an award of service connection for a back disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

As this decision grants service connection for a back disorder, and remands the other claims for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101  may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

For the reasons explained below, the criteria for service connection for a back disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows in-service back problems treated in service following a skiing accident in March 1984, with emergency records from March 10, 1984 describing him as having been hit by another skier, who struck his lower back.  The assessment was low back strain.  He was seen a few days later in March 12, 1984 with continued pain and the diagnosis of low back strain was again given.  He was placed on a profile at the end of March 1984 with restrictions on running, climbing, kneeling and squatting or lifting over 10 pounds due to the low back strain.  No separation examination is of record.  See STRs pages 2, 5, 6, 8, 10, 14.  

The evidence also shows a current back disability.  The Veteran is shown to have persistently received treatment from a private medical provider for back pain, with records from 2006 through 2010 repeatedly showing treatment for back pain that was diagnosed as a lumbar strain or sprain.  The June 2006 treatment note confirmed a prior history of injury to the back with an assessment of low back pain, chronic, with status acute.  In August 2006 he was treated for pain in his back with difficulty turning and point tenderness, with a sprain of the lumbar region.  Episodes of straining after activities were noted in August 2007 when he strained it lifting a ladder and in October 2007 after he had been hunting, with a history of this being a continuous problem.  His back pain was described as "stable" in records dated in May 2009 and December 2009.  He again was noted to have back pain in November 2010, with tenderness to palpation of the paraspinal muscles in the L3-L4 region, although X-rays were normal.  See 59 pg private medical records in VBMS pages 2, 5, 6, 7, 9, 10, 11, 15, 35.  

At the August 2015 Board hearing, the Veteran described having ongoing flare-ups in the same area of his back since his ski accident, but he indicated that when he was younger he did not report these symptoms shortly after service because he feared being disqualified from jobs.  He described his symptoms as worsening with age, and indicated that he is presently being accommodated for his symptoms at work by being assigned lighter duty work.  He confirmed that he was never diagnosed with arthritis.  His symptoms continued to worsen over time, eventually necessitating treatment.  He described his back symptoms as currently causing limitations such as mowing, and carrying heavy bags.  Hearing transcript at pages 3-8.  His wife also confirmed that he had consistent back symptoms since she met him in 2002.  It at 8.  Additionally the Veteran's father in a written lay statement submitted the same date as the hearing recalled that the Veteran had been injured in service in a skiing accident and noting that the Veteran back continues to hurt him.   

The report of a July 2011 VA examination, which gave an unfavorable opinion that the Veteran's current low back condition is not at least as likely as not related to the one-time documented injury in service in 1984, disclosed findings of decreased range of motion, with tenderness to palpation and pain.  X-ray findings showed normal lumbar alignment, preserved vertebral body heights and intervertebral disc spaces, and minimal thoracic spine anterior endplate osteophyte formation and at L3 -4. Mild facet arthropathy was present at L5-S 1. There was no evidence of acute osseous abnormality or significant degenerative change.  A diagnosis of chronic thoracolumbar strain since 2006 was made.  

Following a review of the claims file and physical examination, the July 2011 VA examiner discussed with the Veteran about the difficulty of assigning any causation of his current back pain from 2006 onwards, given that he had an incident in 1984 without any symptoms, let alone any visits from 1984 until 2006.  The examiner did acknowledge that the Veteran had 1 year visits with his primary care provider in 2005 before he mentioned intermittent back pain in 2006.  His visits then were noted to have been mainly of strain component and did not indicate any ongoing or chronic issue from the 1984 injury that occurred in his time of military service.  The examiner stated that it would be difficult to now assign any causation of his current lumbar strain and pain as related to that incident given the 20+ years without any complaints or symptoms.  The examiner also noted that the Veteran did work as an electrician, at least from 1984 to 1999, 15 years, prior to working at a desk, and he is now 20-plus years older as well. The examiner stated that the bulk of the medical evidence does not support the contention that his current low back pain is related to military service.  This opinion did not address the Veteran's lay statements regarding symptoms continuing after service. 

As for favorable evidence as to whether the post service lumbar spine symptoms are related to the inservice injury, the Veteran has submitted a letter from his private physician, Dr W., dated in August 2015.  Dr. W. confirmed treating the Veteran in his office for low back pain, with a history of having been injured skiing in 1984, when he was struck in the back by another skier.  Dr. W. described a history of the impact being so severe that he was transported off the hill by ski patrol and was taken to the hospital.  Dr. W noted that although the Veteran recovered from this event enough to function, every recurrence of low back pain since that time has occurred in the same location of the original injury.  Dr. W. also described him as only going to the physician's office over the years when his pain was severe.  Dr. W. conceded that it is possible to have strain and sprain conditions at the same area of old injury, but in his case he has reported recurrent problems for several years in the same area even without acute new cause of injury, thereby making the probability of the original injury being linked to his exacerbations of pain more likely.

Having reviewed the evidence the Board finds that it is in equipoise as to whether the Veteran's current back disorder was caused by service.  The favorable evidence, the August 2015 opinion by Dr. W., essentially provides a statement saying that it is as likely as not that the Veteran's current back disorder is related to the skiing injury in service.  This opinion is shown to be supported by adequate rationale noting the recurrent problems in the same area as the injury.  As for the unfavorable evidence, the July 2011 VA examination is not shown to have considered the Veteran's lay history of continued symptoms, with the examiner stating that the Veteran had no complaints or symptoms for 20-plus years.  The Veteran's lay history of continued symptoms as described in his August 2015 hearing is credible and supported by the lay statement provided by his father as well as testimony by his wife.  

In sum, the balance of the probative evidence shows current evidence of back symptoms with repeated instances of being diagnosed with lumbar sprain/strain, in-service injury to the back, lay evidence continuity of symptomatology, and medical evidence linking current symptoms to the inservice incident.  Accordingly service connection is warranted for the back disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366; 38 C.F.R. § 3.303.


ORDER

Service connection for a back disorder is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


